Citation Nr: 1045438	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-23 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
Hashimoto's hyperthyroidism.

2.  Entitlement to an initial compensable rating for sinusitis.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and 
from February 1989 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and May 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In the February 2007 rating 
decision, the RO granted service connection for Hashimoto's 
hypothyroidism, with an initial evaluation of 10 percent 
effective January 1, 2006.  In the May 2007 rating decision, the 
RO granted service connection for sinusitis, with an initial 
noncompensable (zero percent) evaluation effective January 1, 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in October 2006.

Unfortunately, a remand is required in regards to the Veteran's 
increased rating claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), 
are met.

On the Veteran's VA-9 substantive appeal, received in August 
2008, he requested a Travel Board hearing.  The claims file 
contains a report of contact from August 19, 2009, where the 
Veteran stated he wished to "cancel his appeal" due to the fact 
that he would be out of the country beginning September 1, 2009.  
In October 2009, the RO sent a letter requesting clarification of 
whether he was intending to withdraw his appeal or to inform the 
VA that he would be out of the country and therefore out of 
contact.  The RO requested that if the Veteran wished to withdraw 
his appeal, then he should submit the withdrawal in writing.  He 
did not submit a written withdrawal of his appeal.

In March 2010, notice was sent to the Veteran's address of record 
that he was scheduled for a Travel Board hearing in April 2010.  
Responding to the notification, the Veteran submitted a request 
(in March 2010) to reschedule his Travel Board hearing until 
"sometime in September 2010."  He additionally noted that he 
wished to cancel his Travel Board hearing for April 2010, and 
that he was "currently in Iraq."  Good cause was found to 
reschedule the hearing.  However, in June 2010, the Veteran was 
sent notification that his Travel Board hearing was rescheduled 
for July 2010.  He failed to report to this rescheduled hearing.  
As the Veteran had supplied notification that he would be out of 
the country until September 2010, and his Travel Board hearing 
was scheduled prior to his return, on remand the Veteran should 
be rescheduled for a Travel Board hearing.  The Veteran is 
advised that, once notified of his scheduled hearing, he should 
notify the VA at the earliest possible opportunity if he is 
unavailable to attend a hearing at the set time.

In August 2009, the Veteran was scheduled for two VA examinations 
in conjunction with his increased rating claims.  Notification of 
these examinations was sent to the Veteran on August 12, 2009.  
The VAMC generated examination information noted that the 
examinations were cancelled because the Veteran had failed to 
report.  Additional comments showed that when the VAMC attempted 
to contact the Veteran that his one phone number was "full" and 
that his second phone number gave "a fax-type noise."  It was 
further noted that the Veteran did not call to reschedule or 
cancel the examinations.  The Board notes that the Veteran's 
report of contact notifying the VA that he would be going out of 
the country in September 2009 occurred seven days after he was 
sent notification that he would be scheduled for VA examinations.  
However, as the claims must be remanded for a rescheduled Travel 
Board hearing, the Veteran should be rescheduled for VA 
examinations regarding his increased rating claims for 
Hashimoto's hypothyroidism and sinusitis.  

The Board notes that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a 
veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  As such, the Board 
warns that since it has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2010) provides that individuals for 
whom examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with increased rating claim, the claim 
will be denied.  38 C.F.R. § 3.655(b) (2010).

In June 2008, the Veteran supplied a statement that he had been 
receiving treatment for his sinusitis for several years from the 
Geisinger Family Practice.  These records do not appear to be a 
part of the claims file, and on appeal, the Veteran should be 
requested to supply authorization consent to release medical 
information forms for any private treatment records he wishes the 
VA to obtain.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should reschedule the 
Veteran for a Travel Board hearing held at 
the Philadelphia RO.  He should be 
properly notified of the date and time of 
the hearing.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for Hashimoto's 
hyperthyroidism and/or sinusitis.  Of 
particular interest are treatment records 
from the Geisinger Family Practice.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
afforded a VA Thyroid and examination to 
determine the degree of impairment caused 
by the Hashimoto's hyperthyroidism.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Thyroid and 
Parathyroid Examination.  

The examiner is requested to indicate 
whether the disease results in: 
a)  Muscular weakness, mental disturbance, 
and weight gain; or,
b)  Fatigability, constipation, and mental 
sluggishness; or,
c)  Fatigability, or; continuous medication 
required for control.

4.  The Veteran should be afforded a VA 
examination of the sinuses to determine the 
severity of his sinusitis  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Nose, Sinus, Larynx, and Pharynx 
Examination.  

The examiner is requested to indicate 
whether the sinusitis results in:
a)  Three or more incapacitating episodes 
per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than 
six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting; or, 
b)  One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting; or,
c)  Is detected by X-ray only.
(Note: An incapacitating episode of 
sinusitis means one that requires bed rest 
and treatment by a physician.)

Adequate reasons and bases are to be 
provided for any opinion rendered.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim(s).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


